Case 19-22715-CMB      Doc 228    Filed 09/04/19 Entered 09/04/19 17:33:36   Desc Main
                                 Document      Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS, LAND CO., INC.,               Bankruptcy No. 19-22715-CMB

             Debtor,                           Chapter 11

 5171 CAMPBELLS LAND CO., INC.,                Document No.

             Movant,                           Related to Doc. No. 153
       vs.

 GERALD R. FRY CO., INC., FIELD
 CLUB COMMONS ASSOCIATES, LLC,
 ASCENTIUM CAPITAL, LLC, IEMFS,
 Ltd. d/b/a GSG FINANCIAL, HITACHI
 CAPITAL AMERICA CORP., TRI STATE
 EQUIPMENT CO., INC., WESBANCO
 BANK, INC., STORE CAPITAL
 ACQUISITIIONS, LLC, STORE
 MASTER FUNDING XIII, LLC,
 US FOODS, INC., VISION FINANCIAL
 GROUP, INC., PENNSYLVANIA
 DEPARTMENT OF REVENUE, THE
 NEW YORK DEPARTMENT OF TAXATION,
 THE OHIO DEPARTMENT OF TAXATION,
 AND THE INTERNAL REVENUE SERVICE,

             Respondents.

 CERTIFICATION OF COUNSEL FOR ORDER OF COURT (A) APPROVING SALE OF
         PERSONALTY FREE AND CLEAR OF ALL LIENS, CLAIMS AND
  ENCUMBRANCES; AND (B) APPROVING ASSUMPTION AND ASSIGNMENT OF
   DEBTOR’S LAND LEASES WITH GERALD R. FRY CO., INC. AND FIELD CLUB
                     COMMONS ASSOCIATES, LLC

       The undersigned counsel hereby certifies that an Order of Court (A) Approving

 Sale of Personalty Free and Clear of All Liens, Claims and Encumbrances; and (B)

 Approving Assumption and Assignment of Debtor’s Land Leases with Gerald R. Fry

 Co., Inc. and Field Club Commons Associates, LLC was agreed to by the Parties who
Case 19-22715-CMB      Doc 228    Filed 09/04/19 Entered 09/04/19 17:33:36      Desc Main
                                 Document      Page 2 of 4


 filed Responses or Objections to the Proposed sale with the exception of Marc Group,

 LLC, whose objection has been overruled and Reinhart Food Service, LLC, which

 expects to be able to consent prior to the hearing.

        [X] An agreed order and a redline version showing the changes made to the

 order originally filed with the court as an attachment to the motion is attached to this

 Certificate of Counsel as Exhibit A and Exhibit B respectively.



                                                 Respectfully Submitted,



 Date: September 4, 2019                         /s/ Robert O Lampl
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #62297
                                                 DAVID L. FUCHS
                                                 PA I.D. #205694
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
Case 19-22715-CMB     Doc 228    Filed 09/04/19 Entered 09/04/19 17:33:36    Desc Main
                                Document      Page 3 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS, LAND CO., INC.,              Bankruptcy No. 19-22715-CMB

            Debtor,                           Chapter 11

 5171 CAMPBELLS LAND CO., INC.,               Document No.

            Movant,                           Related to Doc. No. 153
      vs.

 GERALD R. FRY CO., INC., FIELD
 CLUB COMMONS ASSOCIATES, LLC,
 ASCENTIUM CAPITAL, LLC, IEMFS,
 Ltd. d/b/a GSG FINANCIAL, HITACHI
 CAPITAL AMERICA CORP., TRI STATE
 EQUIPMENT CO., INC., WESBANCO
 BANK, INC., STORE CAPITAL
 ACQUISITIIONS, LLC, STORE
 MASTER FUNDING XIII, LLC,
 US FOODS, INC., VISION FINANCIAL
 GROUP, INC., PENNSYLVANIA
 DEPARTMENT OF REVENUE, THE
 NEW YORK DEPARTMENT OF TAXATION,
 THE OHIO DEPARTMENT OF TAXATION,
 AND THE INTERNAL REVENUE SERVICE,

            Respondents.

                            CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 4th day of September, 2019, a true

 and correct copy of the foregoing CERTIFICATION OF COUNSEL FOR ORDER OF

 COURT (A) APPROVING SALE OF PERSONALTY FREE AND CLEAR OF ALL

 LIENS, CLAIMS AND ENCUMBRANCES; AND (B) APPROVING ASSUMPTION AND

 ASSIGNMENT OF DEBTOR’S LAND LEASES WITH GERALD R. FRY CO., INC.
Case 19-22715-CMB       Doc 228    Filed 09/04/19 Entered 09/04/19 17:33:36   Desc Main
                                  Document      Page 4 of 4


 AND FIELD CLUB COMMONS ASSOCIATES, LLC was served upon the following (via

 electronic service):

 Norma Hildenbrand
 Office of the U.S. Trustee
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222

 Date: September 4, 2019                        /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                Counsel for the Debtor
                                                223 Fourth Avenue, 4th Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
